EMPLOYMENT AGREEMENT This Executive Employment Agreement, dated February 28, 2007 (the “Commencement Date”), is between Pools Press, Inc., an Illinois corporation (the “Company”) and Matt Sampson, an individual residing at , (“Executive”). 1. Position and Responsibilities (a) Position. Executive is employed by the Company to render services to the Company in the position of President.Executive shall perform such duties and responsibilities as are normally related to such position in accordance with the standards of the industry and any additional duties now or hereafter assigned to Executive by the Company. Executive shall abide by the rules, regulations, and practices as adopted or modified from time to time in the Company’s sole discretion. (b) Other Activities. Except upon the prior written consent of the Company, Executive will not, during the term of this Agreement, (i) accept any other employment, or (ii) engage, directly or indirectly, in any other business activity (whether or not pursued for pecuniary advantage) that might interfere with Executive’s duties and responsibilities hereunder or create a conflict of interest with the Company. (c) No Conflict. Executive represents and warrants that Executive’s execution of this Agreement, Executive’s employment with the Company, and the performance of Executive’s proposed duties under this Agreement shall not violate any obligations Executive may have to any other employer, person or entity, including any obligations with respect to proprietary or confidential information of any other person or entity. (d) Term. The term of employment of Executive by the Company pursuant to this Agreement shall be for the period commencing on the Commencement Date and ending on the three year anniversary of the Commencement Date, or such earlier date that Employee’s employment is terminated in accordance with the provisions of this Agreement (the “Term”). 2. Compensation and Benefits (a) Base Salary. In consideration of the services to be rendered under this Agreement, the Company shall pay Executive a salary at the rate of One Hundred Two Thousand Dollars ($102,000) per year (the “Base Salary”). The Base Salary shall be paid in accordance with the Company’s regularly established payroll practice.Executive’s Base Salary will be reviewed from time to time in accordance with the established procedures of the Company for adjusting salaries for similarly situated employees and may be adjusted in the sole discretion of the Company. (b) Benefits. Executive shall be eligible to participate in the benefits made generally available by the Company to similarly-situated employees, in accordance with the benefit plans established by the Company, and as may be amended from time to time in the Company’s sole discretion. (c) Expenses. The Company shall reimburse Executive for reasonable business expenses incurred in the performance of Executive’s duties hereunder in accordance with the Company’s expense reimbursement guidelines. 3. Effect of Stockholders’ Agreement (a)As provided in Section 4(a) of the Stockholders’ Agreement of even date herewith, by and among the Company,Derycz Scientific, Inc., a corporation organized under the laws of Nevada (“Derycz”), and Executive (the “Stockholders’ Agreement”), Derycz may purchase Executive’s shares of the Company’s capital stock at certain dates before the expiration of the Term of this Agreement.If Derycz exercises such option, and Executive is still employed by the Company at such time, Executive may either (i) continue his employment with the Company through the end of the Term at an increased base salary of One Hundred Thirty Five Thousand Dollars ($135,000) per year plus an amount, payable quarterly after the Company’s financial statements have been reviewed or audited, as applicable (the “Bonus”), equal to 5% of the net income, if any, as calculated under U.S. Generally Accepted Accounting Principles, of the Company before deduction of the Bonus; or (ii) resign from his position at the Company and collect a severance payment equal to his current Base Salary through the end of the term of this Agreement and will continue to be eligible to participate in the benefits made generally available by the Company to its executive staff, in accordance with the benefit plans established by the Company, and as may be amended from time to time in the Company’s sole discretion, until the end of the Term of this Agreement. (b)As provided in Section 4(b) of the Stockholders’ Agreement, Executive may require Derycz to purchase Executive’s shares of the Company’s capital stock at certain dates before the expiration of the Term of this Agreement.If Executive exercises such option and if this Agreement and/or Executive’s employment is not earlier terminated, this Agreement and Executive’s employment will terminate immediately upon the closing of such purchase without any further obligations owed by the company to Executive. 4.At-Will Employment; Termination By the Company (a) At-Will Termination by the Company. The employment of Executive shall be “at-will” at all times.The Company may terminate Executive’s employment with the Company at any time, without any advance notice, for any reason or no reason at all, notwithstanding anything to the contrary contained in or arising from any statements, policies or practices of the Company relating to the employment, discipline or termination of its employees.Upon and after such termination, all obligations of the Company under this Agreement shall cease, unless Executive’s employment is terminated without Cause, in which case Company shall provide Executive with the severance benefits described in Section 4(b) below. (b) Severance.
